Per Curiam.
On application under the statute Mr. Justice Garrison made an order Cor a subpoena duces tecum in an action pending in Oregon. Subsequently, by consent of counsel, a motion to quasli this order was made before him, sitting as the Supreme Court. He denied the motion and this appeal was taken. The procedure followed was that adopted In re Edison, 68 N. J. L. 494. Obviously, this appeal is an attempt to review .the action of the Supreme Court with reference to its own process. Such action is not appealable. Coryell v. Holcombe, 9 N. J. Eq. 650; Doland’s Case, 69 Id. 802. Whether or not the case could be brought to this court in case the Supreme Court should award a certiorari to review the original order as one made by the justice only as a person designated by the statute, as in the case of the appointment of commissioners to condemn land, is a question we are not now called upon to decide. The appeal is dismissed, with costs.